DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 6/24/2022.
Amendment to claims 11, 17 and 20, acknowledged and accepted, the 112(b) rejection and objection have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2022 and 6/29/2022, was filed after the mailing date of the non-final action on 1/25/2022.  The information disclosure statements are being considered by the examiner.

Response to Remarks/Amendment
Applicant's remarks in an amendment filed June 24, 2022, have been fully considered but they are not persuasive.  The claim in part recites “wherein the load controller is adapted to receive a command signal and apply the responsive load service correction as an offset to power consumption adjustments determined by the power consumption controller.”  Applicant’s remarks (see page 7 of remarks) “This adjustment comprises a standard responsive load service that is carried out under the control of the power consumption controller, … The second variation is termed “a responsive load service correction”, …. The correction is applied as an offset to the above power consumption adjustments.”  
	At page 9, the applicant remarks, “Chassin on the other hand describes only the responsive "adjustment of the power consumption" that is an essential part of a responsive load service. There is no further "correction" applied. The invention described in Chassin involves a population of loads that are assigned (at random) a distribution of trigger frequencies.”  Applicant further remarks, page 10, “Thus, it does not describe or suggest the following features of claim 11: 
a communication device adapted for receiving command signals from a remote controller, each command signal being representative of a responsive load service correction; or 
wherein the load controller is adapted to receive a command signal and apply the responsive load service correction as an offset to power consumption adjustments determined by the power consumption controller.” 
	The examiner respectfully disagrees.  The examiner notes, that as cited by the applicant, Chassin discloses, Demand Side Management (DSM) techniques include direct load control wherein a utility has the ability to curtail specific loads (that is, load service correction) as conditions warrant, a utility may broadcast a control signal (command signal) to specific loads when curtailment (adjustment) is desired (para. 0005).  Chassin further discloses, a power management device comprises an interface configured to receive electrical energy from an electrical power distribution system and control circuitry configured to control an amount of the electrical energy provided to a load coupled with the power management device, to access a plurality of different values for a threshold at a plurality of moments in time and corresponding to an electrical characteristic of the electrical energy, to monitor the electrical characteristic of the electrical energy with respect to the threshold, and to adjust the amount of the electrical energy provided to the load responsive to the electrical characteristic of the electrical energy triggering a respective one of the values of the threshold (para. ).  For example, control circuitry 24 may issue (transmits) a control signal (command signal) to a controller 30 (the controller 30 receives the control signal) that is than applied to the respective loads 18 to implement power management operations, the control circuitry 24 controls operation of relay 28, to adjust an amount of electrical energy to be applied to load 18 (load service correction) to adjust each load.  For example, control circuitry 28 may control relay 28 to reduce the amount of electrical energy passed thereby to load 18 (that is, apply correction to offset consumption) (paras. 0038, 0039).  It is clear that Chassin discloses receiving a command signal (issue or transmit a control signal to a controller 30 via control circuitry 24) and then the control signal (command signal) is applied to control a plurality of different loads 18, wherein the control circuitry 24 and controller 30 are part of the communication device 16 (power management devices 16) (see figs. 1, 2).
	Applicant’s remarks with respect to the dependent claims are similar to those remarks presented for claim 11, and therefore have been found not persuasive for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 16-23, 25-27, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chassin et al (hereinafter Chassin) (US 2006/0229768).
	Regarding claim 11, Chassin discloses a method (device) of controlling one or more electrical loads (load controllers, power management devices 16 exemplified in fig. 2, controller circuitry 24 and controller 30 to load 18) coupled to an electricity power supply network (electrical energy supply 12 and a distribution grid 14 (for delivering), fig. 1) having a nominal operating value (desired nominal value, para. 0040) for a physical parameter of the electricity supply network, the load controller comprising: 
	a parameter measuring device (control circuitry 24 may determine the direction of the power flow by monitoring whether the system frequency is increasing or decreasing) (paras. 0017, 0020, 0087, 0092) for regular measurement of the variable physical parameter of the electricity (electrical energy) supply network (frequency of the electrical energy may be used as an indicator of variances between generation of electrical energy and usage of electrical energy by loads coupled with the electrical power distribution system) (paras. 0003, 0016);   
	a power consumption controller for determining and for causing adjustment of the power consumption (power management devices 16 are configured to monitor system frequency of the electrical energy and to adjust the amount of electrical energy supplied to the respective load 18 responsive to the monitoring, para. 0028) of at least one of the one or more associated electrical loads (electrical loads, elements 18, fig. 1) (in accordance with the determined power consumption adjustment) to deliver the responsive load service to a detected difference between a recent measurement of the variable physical parameter of the electricity supply network and the nominal operating value of the physical parameter (abstract; paras. 0016, 0020, 0024, 0028, 0089); and 
	a communication device (interface 20 is configured to couple with grid 14 of the power distribution system 10 and to receive electrical energy, the Interface 20 may be sized and configured corresponding to the power requirements of the respective load 18, para. 0033) adapted for receiving command signals (control signal) from a remote controller (Chassin discloses receiving a command signal (issue or transmit a control signal to a controller 30 via control circuitry 24) and then the control signal (command signal) is applied to control a plurality of different loads 18, wherein the control circuitry 24 and controller 30 are part of the communication device 16 (power management devices 16) (see figs. 1, 2) include adjusting an amount of electrical energy applied to respective loads, paras. 0038, 0039), each command signal (control signal) being representative of a responsive load service correction (para. 0018, 0039, 0040);
	wherein the load controller is adapted to receive signal and apply the responsive load service correction as an offset to power consumption adjustments determined by the power consumption controller (the control circuitry 24 may determine the direction of the power flow by monitoring whether the system frequency is increasing or decreasing, Control circuitry 24 may access the randomly generated number from memory and use the accessed number as an offset, and accordingly setting the shed threshold, for comparison purposes with respect to counted values from clock 26 during system frequency monitoring operations) (para. 0017, 0020, 0038, 0052, 0092).
	Regarding claim 12, Chassin discloses wherein the offset is applied by the load controller to: 
i) measurements of the variable physical parameter of the electricity supply network (para. 0016), 
ii) a threshold of the measured physical parameter which triggers adjustment of the power consumption of at least one of the one or more associated electrical loads to deliver a responsive load service (abstract; paras. 0016, 0017), or iii) a magnitude of the adjustment of the power consumption of at least one of the one or more associated electrical loads (para. 0077).  (Note the claim limitation recite in the alternative, any of either i or ii or iii satisfy the limitations). 
	Regarding claims 13, 21, Chassin discloses wherein each load controller is adapted to apply a responsive load service correction as an offset to all power consumption adjustments until a new responsive load service correction is transmitted by the remote controller (Chassin discloses receiving a command signal (issue or transmit a control signal to a controller 30 via control circuitry 24) and then the control signal (command signal) is applied to control a plurality of different loads 18, wherein the control circuitry 24 and controller 30 are part of the communication device 16 (power management devices 16) (see figs. 1, 2) include adjusting an amount of electrical energy applied to respective loads, paras. 0038, 0039, 0082, 0089).  
	Regarding claims 14, 23, Chassin discloses wherein the load controller is adapted to apply a responsive load service correction as an offset to all power consumption adjustments for a predetermined period of time (length of time) (paras. 0016, 0091).
	Regarding claims 16, 27, Chassin discloses wherein the load controller is a semi-autonomous load controller (para. 0075).  
	Regarding claim 17, Chassin discloses a remote controller for adjusting a responsive load service delivered by one or more electrical loads (for example, control circuitry 24 may issue a control signal to a controller 30 of the respective load 18 to implement power management operations) under the control of at least one load controller (controller 30, load 18, figs. 1, 2) to an electricity power supply network having a nominal operating value (for example 60 Hz) for a variable physical parameter of the electricity supply network (para. 0040), the remote controller comprising: 
	a parameter measuring device (control circuitry 24 may determine the direction of the power flow by monitoring whether the system frequency is increasing or decreasing) (paras. 0017, 0020, 0087, 0092) for regular measurement of the variable physical parameter of the electricity (electrical energy) supply network (frequency of the electrical energy may be used as an indicator of variances between generation of electrical energy and usage of electrical energy by loads coupled with the electrical power distribution system) (paras. 0003, 0016);   
	an analyzer adapted to determine corrections (adjustments made to provide corrections to respective loads) to a responsive load service being delivered by one or more electrical loads under the control of the at least one load controller (the control circuitry 24 may determine the direction of the power flow by monitoring whether the system frequency is increasing or decreasing, control circuitry 24 may access the randomly generated number from memory and use the accessed number as an offset, and accordingly setting the shed threshold, for comparison purposes with respect to counted values from clock 26 during system frequency monitoring operations) (para. 0017, 0020, 0038, 0039, 0052, 0089, 0092); and 
	a communication device for transmitting command signals (for example, control circuitry 24 may issue (transmit) a control signal to a controller 30 of the respective load 18 to implement power management operations, the control signal may instruct load 18 to enter a mode of operation wherein less electrical energy is consumed, that is, responsive to load consumption correction) each representative of a determined responsive load service correction to the at least one load controller (para.0038); 
	wherein the determined responsive load service correction (minimizes deviations to correct system frequency) is adapted to be applied as an offset by the at least one load controller to power consumption adjustments determined by the at least one load controller (paras. 0040, 0052, 0082).
	Regarding claims 18, 22, Chassin discloses a responsive load service correction with a zero value where no correction is required (Chassin discloses a desired nominal value can be maintained via corrective action to minimize load deviation by adding additional generators in an effort to correct system frequency deviation to a minimum) (para. 0040).
	Regarding claim 19, Chassin discloses a method of controlling one or more electrical loads (elements 18, fig. 1) coupled to an electricity power supply network (element 12, fig. 1) having a nominal operating value (for instance, 60 KHz) for a variable physical parameter of the electricity power supply network to deliver a responsive load service by varying the power consumption of the one or more electrical loads (power management devices 16 are individually configured to vary the values of the shed threshold at different moments in time to provide a plurality of different values, para. 0049) in response to a difference between an instantaneous measurement of the variable physical parameter of the electricity power supply network and its nominal operating value (para. 0040), said method comprising the steps of: 
	(i) regular measurement of the variable physical parameter of the electricity power supply network by a load controller in the vicinity of and in communication with the one or more electrical loads and separately by a remote controller (there are a plurality of management devices for a plurality of loads, each load controller connect separately with each load, figs. 1 and 2) (para. 0016); 
	(ii) in response to a difference detected (offset or deviations) by the load controller between a measured instantaneous value of the variable physical parameter and the nominal operating value (Chassin discloses a desired nominal value can be maintained via corrective action to minimize load deviation by adding additional generators in an effort to correct system frequency deviation to a minimum), determining a power consumption adjustment and adjusting the power consumption of at least one of the one or more electrical loads in accordance with the determined power consumption adjustment to deliver a responsive load service independently of the remote controller the control circuitry 24 may determine the direction of the power flow by monitoring whether the system frequency is increasing or decreasing, control circuitry 24 may access the randomly generated number from memory and use the accessed number as an offset, and accordingly setting the shed threshold, for comparison purposes with respect to counted values from clock 26 during system frequency monitoring operations) (para. 0017, 0020, 0052, 0092); 
	(iii) the remote controller determining a responsive load service correction to the responsive load service being delivered (for example, control circuitry 24 may issue a control signal to a controller 30 of the respective load 18 to implement power management operations) under the control of at least one load controller (controller 30, load 18, figs. 1, 2, para. 0038); 
	(iv) transmitting a command signal (control signal) representative of the determined responsive load service correction from the remote controller to the load controller (for example, control circuitry 24 may issue (transmit) a control signal to a controller 30 of the respective load 18 to implement power management operations, the control signal may instruct load 18 to enter a mode of operation wherein less electrical energy is consumed, that is, responsive to load consumption implement corrective action, paras. 0038, 0039, 0082, see also figs. 1, 2); and 
	the load controller altering the responsive load service delivered to the electricity power supply network in accordance with the determined responsive load service correction transmitted to the load controller wherein the determined corrections (adjustment made to provide corrections to respective loads) is an offset to be applied by the load controller to power consumption adjustments determined by the load controller (the resonant frequency of the system 10 may be altered or changed a sufficient degree if a requisite amount of load is shed by one or more device 16 responsive to the monitoring of the power oscillations) (paras. 0052, 0091).
	Regarding claim 20, Chassin discloses method further comprising, 
(v) the load controller transmitting to the remote controller service data on the magnitude of the responsive load service provided by the one or more electrical loads (para. 0080, 0089, 0090); 
(vi) analysis of the service data (Fourier analysis of the system frequency data) transmitted by the load controller to identify tracking errors (oscillation, small signal instability) in the magnitude of the responsive load service provided (para. 0083); and 
(vii) determining and transmitting a responsive load service correction based upon an identified tracking error (para. 0040, 0089, 0090).
	Regarding claim 25, Chassin discloses, wherein the variable physical parameter of the electricity supply network is the operating frequency (system frequency) (paras. 0040, 0077).
	Regarding claim 26, Chassin discloses wherein the load controller (power management Device 16, with controller 30 see figs. 1, 2) is in communication with the one or more associated electrical loads (elements 18) via a wired connection (wired connection is implied implicitly, for example, distribution lines to industrial and commercial (customer) loads 18. (paras. 0024, 0025).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chassin et al (hereinafter Chassin) (US 2006/0229768).  
	Regarding claims 15, 24, Chassin all limitation of the claim above.  Chassin further discloses load controller is adapted to apply a responsive load service correction as an offset to all power consumption adjustments for a predetermined (that is, amount) period of time (length of time) (paras. 0016, 0091), except, wherein the predetermined period of time is at least 5 minutes, more preferably 30 minutes.  It would have been an obvious matter of design choice to set the amount of time (predetermined) to at least 5 minutes or more preferably 30 minutes, since applicant has not disclosed that the 5 or preferably 30 minutes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with or without set amount.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached during 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.